Name: Commission Regulation (EEC) No 2095/86 of 3 July 1986 fixing the maximum moisture content of cereals offered for intervention during the 1986/87 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/ 18 Official Journal of the European Communities 4. 7 . 86 COMMISSION REGULATION (EEC) No 2095/86 of 3 July 1986 fixing the maximum moisture content of cereals offered for intervention during the 1986/87 marketing year Whereas certain Member States have submitted applica ­ tions to that effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 1 580/86 (4), fixed, inter alia, the maximum moisture content of the cereals at 14 % ; whereas this percentage was adopted pursuant to Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*), as last amended by Regulation (EEC) No 2096/84 (*) ; whereas Article 2 (4) of the said Regulation also provides that the Member States may be authorized, under certain condi ­ tions, to apply a higher moisture content ; HAS ADOPTED THIS REGULATION : Article 1 Member States are hereby authorized to fix the maximum moisture content of cereals offered for intervention during the 1986/87 marketing year at levels up to 15 % . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139 , 24 . 5 . 1986, p. 29 . V) OJ No L 281 , 1 . 11 . 1975, p. 22 . (4) OJ No L 139 , 24 . 5 . 1986, p . 34 . Ã  OJ No L 174, 14 . 7 . 1977, p . 15 . (j OJ No L 193 , 21 . 7 . 1984, p . 20 .